DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the claim states associating the connection release message with a network-layer header which is unclear in view of independent claim 8.  The independent claim already states the connection release message is encapsulated with a network layer header.  The dependent claim states the network layer header is associated with the connection release message, where an association seems broader and more unclear compared to encapsulating the release message with a network layer header.  It is not clear that an association between release message and a network layer header is a further limitation on the release message being encapsulated with a network layer header (i.e. encapsulation seems more narrow than an association).  Similar issue with claim 2 if Applicant amends claim 3 into claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yannick et al (US 2018/0279174, hereinafter Yannick) and in view of Wei et al (US 2018/0176834, hereinafter Wei).

Regarding claim 1, Yannick discloses a method, comprising: connecting, by a base station, a user equipment (UE) to a network, wherein an attach request message is used to connect the UE to the network (UE can transmit a RRC connection request to the eNB, Para [0137]); 			determining, by the base station, that the UE is to receive the connection release service and providing, by the base station and to the UE, a connection release message that is provided based on determining that the UE is to receive the connection release service (eNB can transmit RRC connection release message to the UE, Para [0135]);							receiving, by the base station and from the UE, a connection release acknowledgement message that indicates that the connection release message has been received by the UE (UE can transmit ACK message in response to the connection release message, Para [0135]); 				and performing, by the base station, one or more actions associated with changing a state of the UE based on receiving the connection release acknowledgement message (UE can enter the RRC idle state and no RRC context is stored at the eNB when UE is idle, Para [0055]);			but does not disclose the attach request message includes one or more eligibility parameters for a connection release service nor determining to release the connection based on the eligibility parameters.  Wei discloses the RRC connection request message from the UE can include assistance information such as the purpose of the RRC connection, preferred RRC state, UE’s radio capability, data rate, power class and/or service type of the UE and the eNB can use assistance information to change the state of the UE to idle mode, Para [0052-54].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Wei in order to handle RRC state transitions when a UE moves between NR coverage area and 4G coverage areas; 					the RRC connection request message from the UE can include assistance information such as the purpose of the RRC connection, preferred RRC state, UE’s radio capability, data rate, power class and/or service type of the UE and the eNB can use assistance information to change the state of the UE to idle mode, Para [0052-54]; nor wherein the one or more eligibility parameters include a device type identifier, device type category identifier or a threshold network performance indicator (NPI) value.  Wei discloses the assistance information includes service type of UE and/or UE’s category type including radio capability, data rate and power class, Para [0043] and the eNB can use assistance information to change the state of the UE to idle mode, Para [0052-54].  
Regarding claim 6, Yannick discloses the method of claim 1, wherein the connection release message is a radio resource control (RRC) connection release message; and wherein the connection release acknowledgement message is an RRC connection release acknowledgement message (RRC connection release message and ACK message for the RRC connection release message, Para [0135]).
Regarding claim 7, Yannick discloses the method of claim 1, wherein performing the one or more actions comprises: causing resources allocated to the UE to be made available for one or more other UEs (UE can go into an idle mode which utilize less resources, Para [0055], meaning they are available to other UEs).
Regarding claim 21, Yannick discloses the method of claim 1, wherein performing the one or more actions comprises modifying a configuration of available resources based on receiving the connection release acknowledgement message (RRC controls configuration, reconfiguration and release of radio bearers, Para [0045], eNB can detect a need to release the UE’s radio bearers, Para [0103], delete UE context once the ACK is received, Para [0107]).

s 14, 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yannick, in view of Wei and in view of Abdel-Samad et al (US 2014/0334389, hereinafter Abdel).

Regarding claim 14, Yannick discloses a non-transitory computer-readable medium storing instructions (ROM or RAM memory, Para [0159]), the instructions comprising: one or more instructions that, when executed by one or more processors of a base station (processor, Para [0159]), cause the one or more processors to: connect a user equipment (UE) to a network, wherein an attach request message is used to connect the UE to the network (UE can transmit a RRC connection request to the eNB, Para [0137]); 								determining, that the UE is to receive the connection release service and transmit a connection release message to the UE based on determining that the UE is to receive the connection release service (UE can transmit ACK message in response to the connection release message, Para [0135]);												but does not disclose the attach request message includes one or more eligibility parameters for a connection release service nor determining to release the connection based on the eligibility parameters.  Wei discloses the RRC connection request message from the UE can include assistance information such as the purpose of the RRC connection, preferred RRC state, UE’s radio capability, data rate, power class and/or service type of the UE and the eNB can use assistance information to change the state of the UE to idle mode, Para [0052-54];			and does not disclose retransmit the connection release message to the UE based on a retransmission condition being satisfied; determine that the retransmission condition has been satisfied a threshold number of times; and perform one or more actions based on determining that the retransmission condition has been satisfied the threshold number of times.  Abdel discloses an eNB can wait for an ACK in response to a connection release message from the UE, re-transmitting the connection release a predetermined number of times and can release the connection context of the UE without receiving the ACK from the UE, Para [0022], where this is a well-known retransmission technique.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Abdel in order to the RRC connection request message from the UE can include assistance information such as the purpose of the RRC connection, preferred RRC state, UE’s radio capability, data rate, power class and/or service type of the UE and the eNB can use assistance information to change the state of the UE to idle mode, Para [0052-54]; nor wherein the one or more eligibility parameters include a device type identifier, device type category identifier or a threshold network performance indicator (NPI) value.  Wei discloses the assistance information includes service type of UE and/or UE’s category type including radio capability, data rate and power class, Para [0043] and the eNB can use assistance information to change the state of the UE to idle mode, Para [0052-54].  
Regarding claim 19, Yannick discloses the non-transitory computer-readable medium of claim 14, wherein the connection release message is a radio resource control (RRC) connection release message (RRC connection release message and ACK message for the RRC connection release message, Para [0135]).
Regarding claim 20, Yannick discloses the non-transitory computer-readable medium of claim 14, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: cause resources allocated to the UE to be made available for one or more other UEs (UE can go into an idle mode which utilize less resources, Para [0055], meaning they are available to other UEs).
Regarding claim 24, Yannick discloses the CRM of claim 14, wherein performing the one or more actions comprises modifying a configuration of available resources based on receiving the connection release acknowledgement message (RRC controls configuration, reconfiguration and release of radio bearers, Para [0045], eNB can detect a need to release the UE’s radio bearers, Para [0103], delete UE context once the ACK is received, Para [0107]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yannick, in view of Wei, in view of Abdel and in view of Ayaz et al (US 2020/0100306, hereinafter Ayaz).

Regarding claim 2, Yannick discloses the method of claim 1, but not further comprising: associating the connection release message with a network-layer header; and wherein providing the connection release message to the UE comprises: providing the connection release message, which has been associated with the network-layer header, to the UE.  Ayaz discloses IP encapsulation of control signaling between an apparatus and a UE, Para [0028] and  RRC over IP where RRC control messages can be IP encapsulated and transmitted to and from the UE, Para [0095], therefore the RRC connection release and the RRC connection release ACK can be encapsulated by an IP header which would add slightly more overhead.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ayaz in order to improve communications where control messages can be exchanged between apparatuses belonging to different operators without requiring a bilateral agreement.


Allowable Subject Matter
Claims 8, 11-13 and 23 are allowed.
Claims 3, 5 and 15-17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claims and argues the references do not disclose the amended limitations.  Applicant argues Wei does not disclose the eligibility parameters and even if assuming the assistance information in Wei could be interpreted to disclose eligibility parameters, Wei .    


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461